Norton, J.
remarked, in delivering an oral opinion in Court, that., the Supreme Court of the State had decided, in Kashaw -vs. Kashaw, 8 Cal., 812, that the domicil of the husband was the domicil of-.the wife; and'applying that rule, in the absence of evidence of desertion on the part of the husband, it was to be presumed that her .domicil was still with him, in the State of Massachusetts, and consequently she could not maintain this action, not having resided In this State six months, according to the decision of the case of Kashaw us.-Kashaw.
The intemperance proved had existed many years since,, and it was incumbent on the applicant-for divorce, upon that ground, to prove the .continuance of the offense, inasmuch as it is one of those-habits which might be discontinued, and- the defendant in this case, at the present time, may not be df intemperate habits. The desertion, as established, was on the part of the wife, she having left her husband. Upon these grounds the divorce was refused.